Electronically Filed
                                                        Supreme Court
                                                        SCEC-XX-XXXXXXX
                                                        07-SEP-2022
                                                        09:30 AM
                                                        Dkt. 17 ODMR


                          SCEC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      KARL O. DICKS; JAMES RYAN MALISH; ROBERT SANTILLAN;
              and CHARLOTTE ROSECRANS, Plaintiffs,

                                vs.

        STATE OF HAWAI#I OFFICE OF ELECTIONS, Defendant.


                       ORIGINAL PROCEEDING
            ORDER DENYING MOTION FOR RECONSIDERATION
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of the motion for reconsideration of
the August 22, 2022 Findings of Fact, Conclusions of Law, and
Judgment, which was filed by Plaintiffs on September 2, 2022, and
the record, Plaintiffs’ motion is untimely. See Hawai#i Rules of
Appellate Procedure (HRAP) Rule 40(a) (“A motion for
reconsideration may be filed by a party only within 10 days after
the filing of the opinion, dispositional order, or ruling unless
by special leave additional time is granted during such period by
a . . . justice of the appellate court involved.”). Even if
timely, this court has not overlooked or misapprehended points of
law or fact. See HRAP Rule 40(b). Accordingly, it is ordered
that the motion is denied.
          DATED: Honolulu, Hawai#i, September 7, 2022.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Michael D. Wilson
                                    /s/ Todd W. Eddins